          Case 3:17-cv-01104-VLB Document 70-21 Filed 04/01/19 Page 1 of 6




                                           ROMANISCHES SEMINAR                                  UNIVERSITAT
                                                                                                HEIDELBERG
                                                                                                ZUKUNFT
                                                                                                SEIT 1386


      Wilma& Heidelberg, Serninitrebelle 1 69117 Heidelberg


     Prof. Dr. Robert Bolger, Ph.D.
     Email: robert.folger@rose.unl-heldelberg.ele

     Prof. Noel Valls
     Chair, Tenure Review Committee
     Yale Department of Spanish and Portuguese
     PO Box 208204
     New Haven CT 0653.1
     USA


                                                                       Heidelberg, 26,12.2015


                                     Tenure Review for Professor Susan Byrne


     I have met Professor Susan Byrne only once, roughly six years ago, at the
     Congreso internacional de la AsociaclOn de Cervantistas in MOnster (Germany).
     We had only a brief conversation, which is not a sufficient basis to judge her
     qualities as a colleague and teacher.

     Since her dissertation in 2004, Susan Byrne has published three monographs,
     which is a remarkable achievement.

     Her first book, El Corpus Hermeticum y tres poetas espatioles: Francisco de
     Aldano, fray Luis de Leon y San Juan de la Cruz, is based on her 2004 doctoral
     thesis. The subtitle, "Conexiones laxicas y semanticas entre la filosofla
     hermetica y la poesla espahola del siglo XVI", is an appropriate summary. The
     author traces the reception of the so-called Corpus Hermeticum, a 4th-century
     collection of esoteric treatises attributed to the mythical sage Hermes
     Trismegistos (hence hermeticism), in three important neoplatonically inspired
     and mystic Spanish poets of the second half of the 161h century. The research
     design shows the study's origin as a thesis: The poetic work is screened
     according to a set of central motifs (the conditio humane, the transcendence of
     human life, the vision of eternal truth) and topoi extracted from the Corpus
     Hermeticum, demonstrating the presence of hermetic thinking in post-
     Tridentine Spain and providing Interpretive details for Individual poems. Byrne
     contextualizes her texts, yet does not reflect on method and theory. The
     underlying assumption, shared by many Golden Age scholars, is that literary



Confidential-- Attorneys' Eyes Only
      Selte 1 von 6                                                                        BYRNE003634
         Case 3:17-cv-01104-VLB Document 70-21 Filed 04/01/19 Page 2 of 6




      theory can be written in terms of influence, that is, an authorial subject making
      physical contact, as it were, with a given work or tradition,

      Byrne's 2012 Law and History in Cervantes' Don Quijote tackles an issue whose
      importance has been laid open by Roberto Gonzalez Echevarria's ground-
      breaking Love and the Law in Cervantes (2005). Byrne's own contribution Is the
      linking of jurisprudence and historiography. Given the intrinsic relation
      between the law and the (writing of) history in Cervantes's time, and the
      pervasive reflection on historiography in the Quijote, this premise is
      immediately plausible. The author situates Spanish law In the late Medieval and
      Early Modern debate among jurists about the mos italicus (the traditional
      interpretation of the Corpus furls °vile) and the mos gailicus (the humanist,
      philological approach to the body of law). Byrne takes great pains to establish a
      biographical connection between Cervantes and Gaspar de Baeza, a humanist
      and jurist who translated Paolo Giovio's Historiarum sui tampons libri XLV and
      his Elogia virorum bellica virtute illustrium. Baeza's work on jurisprudence and
      its relation to historiography, and Giovio's, filtered through Baeza's work,
       become master texts for Byrne's re-reading of the Don Quijote. According to
      Byrne, the main protagonists are incarnations of two medieval Spanish legal
      traditions, the Alfonsine Slate Partidas (Don Quijote) and the Fuero Juzgo
      (Sancho Panza), setting up a dramatization of a legal debate.

      Byrne holds that the polemics spawned by Giovio's work not only has
      numerous echoes In Cervantes's work, but was also instrumental in the
      ekphrastic techniques and the imbrication of prose and poetry In Cervantes's
      novel, The main body of the study is a catalogue of legal echoes in the Don
      Quijote, establishing some useful insights (for instance, the meaning of the
      "breaking" of the windmills, the reason for Cervantes's self-denomination as
      the stepfather of the Don Quijote, the source for the variations of the name of
      the hidalgo, the legal status of the loco).

      In the final section (chapter 6), the study turns again, rather abruptly, to
      historiography and the debate on the nature of history. Byrne's main
      contention is that different modes of historiography, "testimonial account, and
      archival as well as eyewitness history converge to become the novel" (110).
      This novel is read as an active engagement with contemporary legal and
      historiographical debates, which enables Cervantes to formulate a mos
      hispanicus (Byrne's neologism), a relativist view of history and law, grounded in
      the author's conviction that pragmatism and idealism are key to the individual's
      self-fulfillment,




Confidential-- 6
     Seite 2 von Attorne ys' Eyes Only                                                BYRNE003635
        Case 3:17-cv-01104-VLB Document 70-21 Filed 04/01/19 Page 3 of 6




     Due to its wealth of material and references and its solid grounding in the
     actual legal texts and compilations, and, consequently, the many details on Don
     Quifate's relation to "The Law" revealed by her study, the Initial reception of
     Byrne's book has been generally positive. Having myself studied the
     intersection of the legal discourses, institutions and literary texts, and Spanish
     historiography, I have some reservations. Law and History presents "The Law"
     as a discourse (the concept is not used), that is, a body of abstract, codified
     rules which are, Ideally, coherent and consistent. However, for an appropriate
     understanding of early modern law, one that avoids anachronistic distortion,
     we must see it as a Foucaultian dispositive, that is, a combination of discourses
     and material institutions. The actual legal practices (the world of the Santa
     Hermandad, the escribanos, alcaldes etc.), rather than lofty debates on legal
     mores, were relevant to the lives of Golden Age Spaniards — and literary
     practice. The passing reference to the legal quarrels at the origin of the Lazarillo
     de Tormes is a case in point: There is no simple explanation for Ware's "case",
     because the many conflicting legal norms and para-legal practices designed to
     circumvent the law make the little relacidn an intriguing masterpiece. Byrne
     labels the plurality of the law a "chaos" that Cervantes supposedly wanted to
     clean up. This Is, in my opinion, an anachronistic view of premodern law, which
     was, fundamentally, case law (see Victor Tau Anzoategui's monumental
     Casuismo y Sistema) that not only allows for contradiction, but is based on the
     negotiation of conflicting norms, not the proto-Cartesian desire for clarity that
     Byrne posits for Cervantes.

     Partly due to the marginal status of legal practice In Byrne's study, one of the
     most important legal issues in the Quijote is conspicuously absent: the complex
     legal apparatus related to book publication in Cervantes's time. Arguably the
     most important legal act in the Qujlote is the notarial declaration, given by
     Alvaro Tarfe (Avellaneda's puppeteer in his Segundo Totno), that he has never
     seen Cervantes's Don Quijote. A close look at the legal provisions for the
     publication of books would have Indicated that Byrne all too easily dismisses
     Cervantes's claim that he writes to debunk the novela de caballerfas. The legal
     texts clearly show that the authorities were greatly concerned with protecting
     Spaniards from noxious readings. The dangers of reading were no laughing
     matter (although Cervantes presents them as such), but a serious threat to the
     spiritual, menial and moral well-being of Cervantes's contemporaries.

     Although Byrne provides evidence that Cervantes was familiar with the work of
     Paolo Giovio, I doubt that it was actually the main or even a significant
     historiographic reference point for Golden Age Spaniards, Spanish
     historiography In the Golden Age was considerably more sophisticated and
     multifaceted than presented by Byrne. She mentions Antonio de Herrera y




Confident
    Seite 3ial--
            von 6Attorneys' Eyes Only                                                   BYRNE003636
        Case 3:17-cv-01104-VLB Document 70-21 Filed 04/01/19 Page 4 of 6




    Tordesillas as one of Cervantes's censors, but fails to acknowledge that his
    Decades were the most ambitious and historically most influential
    historiographic project of the time, This project aimed at no less than "the end
    of history": The debate, waged primarily in the so-called Historlografla Indiana,
    between eyewitness accounts and humanist bookish erudition and textual
    criticism, was superseded by Herrera's astonishingly modern notion of archival
    historiography. In this process, epistemological issues were at stake, and the
    "archive" as a ubiquitous reference point in the Don Quijote must be seen in
    this perspective. Byrne does not address epistemological issues, nor is there a
    notion of ideology or subjectivity that would explain the relation between a
    historical Individual, culture and society. Her main trope is "influence", albeit
    without any theoretical or methodological grounding, that is supposed to
    "recover more of the original meaning of the author's creation" (140).
    Ultimately, The Low and History is a historicist study which tries to situate
    Cervantes's work in the context of its time, ironically "exempting" the genius
    Cervantes, essentially a modern man. This is the undead "romantic approach"
    to Don Quijote,

    Byrne's recent (2015) Ficino In Spain is also a study of influence and reception.
    It is an antiquarian reconstruction of the reception of the Italian philosopher's
    thinking and his mediating role in the divulgation of neo-platonic and hermetic
    doctrines in the Spanish Golden Age. In an initial step, the author reconstructs
    the presence of Ficino in important Spanish libraries, analyzing readers'
    reaction and censorial practices. I was missing references to important scholars
    who provide sophisticated tools for the analysis of these traces, On this basis,
    she examines a wealth of Spanish texts by principal authors (from Garcilaso to
    Cervantes), demonstrating the Influence of the Italian philosopher in various
    guises, and documenting the creative adaptations of his imagery in Golden Age
    letters. Curiously, the introduction and the conclusion evoke the afterlife of
    Ficino in Spain, but the study focuses exclusively on Ficino's impact in the 16th
    and 17th centuries rather than the longue duree, This book, too, would have
    greatly benefitted from a reflection on the premises and ramifications of this
    transcultural process. It can be used as a repository for scholars interested In
    Spanish intellectual and literary history.

     In addition to her three books, Byrne has published 17 articles in refereed
     journals, volumes and conference proceedings, With the exception of a co-
     authored article (with Lfa Schwartz) on the Intellectual life in the Spanish
     Renaissance, a study on a legal aspect In the Cantor de Mio Cid, and a piece on
     the Jesuit conspectus (examination of conscience) and the Cervantine
     "Coloquio de los perros", all of these articles are related to the three book
     publications, as preliminary studies or spin-offs.




Confidential--
    Selte 4 von 6Attorneys' Eyes Only                                                   BYRNE003637
        Case 3:17-cv-01104-VLB Document 70-21 Filed 04/01/19 Page 5 of 6




     Byrne's publications show a clear profile: She is an expert in the Spanish
     Renaissance and a cervantista (it is not too far-fetched to see in Cervantes a
     Renaissance humanist); the Spanish baroque, from Mateo Aleman and Lope's
     comedia onward, appears only occasionally in her work, This focus Is partly
     responsible for a, in my opinion, limited vision of the Spanish Golden Age as the
     result of a bookish process of Imitatio and aemulatlo instead of a poetics of
     culture. In her research statement, Byrne describes her "method of study" as
     "philological and historical, with close reading followed by full textualization".
     This is an apt reflection of her work. In her studies I have found no theoretical
     or methodological grounding; she appears to be working with the assumption
     that philology and historicist contextualization are a method of study that
     needs no justification.

     To a certain extent, this is true. Spanish Golden Age studies is a conservative
     discipline, in which philological and antiquarian approaches to literature are
     considered the default, with few denying the importance of groundwork such
     as critical editions, biographical studies, studies of influences and literary
     traditions. I have the impression that in the current intellectual climate, with its
     anti-theoretical regression, scholars who are interested in broader issues bear
     the burden of justification. On an international scale, philology is the
     predominant school of thought in Spanish Academia, while in the UK, The
     Netherlands and Germany (I chose these points of reference because I have
     worked in these systems), philology, the love of literature, is not considered a
     sufficient rationale for Hispanism, or the humanities in general, in the 21n
     century. This certainly also true for US-American elite research institutions.

     The question of whether Professor Byrne can be placed among the leaders In
     her field should be seen in this light. Given her productivity and scholarly zeal,
     she has established herself as a recognized scholar of the Spanish Renaissance
     among those who adhere to a positivist attitude to literature. I think, however,
     that leading scholars are characterized by original approaches, and a reach
     beyond their area of specialization, in terms of time period and disciplines. This
     is what distinguishes the work of scholars like Barbara Fuchs, Laura Bass and
     Elizabeth Wright. Barbara Fuchs's work on Spanish literature is not only
     innovative, but escapes the paradigm of national literature, focusing on
     pressing issues like imperial, Mediterranean and transatlantic dynamics, race
     and religion. By and large, this is also true for Laura Bass's and Elizabeth
     Wright's work. Their studies on visual culture and the transatlantic dimension
     of "Spanish" literature are not only of interest for students of Spanish
     literature, but certainly also for cultural historians from other fields.




Confiden
     Salts tial--
           5 von 6Attorneys' Eyes Only                                                  BYRNE003638
        Case 3:17-cv-01104-VLB Document 70-21 Filed 04/01/19 Page 6 of 6




     AU three colleagues acknowledge and explore the "fact of Empire"; I expect
     from leading Golden Age Scholars a broad perspective on Spanish literature and
     culture that takes into account Spain's role as hegemonic European power and
     colonial metropolis, and work that inspires scholars outside their specialization,
     The requirement for this reach is a sound theoretical basis and a
     transdisciplinary scope, Professor Byrne certainly is a productive scholar, I can
     see a growing level of sophistication and erudition, but her unchanging
     adherence to a well-established but seriously limited scholarly paradigm will
     not place her among the leading scholars in the general field of Spanish literary
     studies.




                                                        (Prof, Dr. Robert Folger, PhD)




Confident  ial--
     Solte 6 von 6Attorneys' Eyes Only                                                BYRNE003639
